DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 09/29/2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the upper layer is a low-hardness foamed material… and wherein the lower layer is a high-hardness foamed material and the low-hardness foamed material of the upper layer is made from a low- hardness, high-resilience material having a higher specific gravity than the high-hardness foamed material, the low-hardness, high-resilience material having a low hardness that is lower than the hardness of the high-hardness foamed material, and the low-hardness, high-resilience material having a higher speed at which to recover to an original shape after being deformed than that of the high-hardness foamed material” which renders the claim indefinite. It is not clear how these claimed properties of the upper and lower layers are achieved. Claim 1 recites that the upper and lower layers are foamed and contain a thermoplastic resin component, however these material limitations alone are not sufficient to arrive at the properties as set forth above, especially considering both the upper and lower layers have the same materials but different properties claimed. Examiner notes that the specification (paragraphs [0041]- [0042]) discloses more specific materials than claimed, however there are no specific compositions, weight amounts of components, or thicknesses provided for each of the upper and lower layers, and no specifically required materials, rather a list of alternatives is provided. For purposes of examination, any foamed material having the thermoplastic resin component as outlined in the spec is considered as sufficient to reach the properties as claimed. 
Additionally, regarding Claim 1, the limitations “wherein the upper layer is a low-hardness foamed material” and “wherein the lower layer is a high-hardness foamed material” render the claim indefinite. It is not clear if a “foamed material” is an open or closed cell foam, as claimed or disclosed in the specification. This renders the claim unclear as a closed vs an open cell foam makes a difference in the final product of a shoe sole, especially when specific properties of hardness, specific gravity, and resilience are claimed. 
Claims 2-20 depend from Claim 1, and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niskanen et al. (US 2015/0272269) in view of Nishiwaki et al. ‘122(US 20160015122).
Regarding Claim 1 in view of the indefiniteness as explained above, Niskanen et al. teaches a shoe sole (fig. 1) comprising: an outsole (11) having a tread surface (fig. 5b shows the outer tread surface of the outsole); and a midsole (10) arranged on the outsole (fig. 1 shows the midsole (10) disposed on the outsole (11)), wherein: the midsole includes an upper layer (12) and a lower layer (14); the lower layer (14) has a material having a high hardness that is higher than a hardness of the material of the upper layer (12) (paragraph [0049], “The front part 14 is preferably of a greater hardness than the rear part 13 and the body element 12”); the upper layer (12) is seamlessly and integrally continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 1 shows the upper layer extending in a single unitary piece from the posterior end portion of the rear foot portion to an anterior end portion of a forefoot portion); the lower layer (14) is seamlessly and integrally continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 1 shows the lower layer (14) in a single unitary piece from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 5A shows the boundary line being arranged at the posterior end portion of the forefoot portion); in the forefoot portion, a lower surface of the upper layer (12) includes a primary tread portion (see annotated Fig.) between a medial edge portion and a lateral edge portion of the midsole, and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 4B shows the primary tread portion between a medial and lateral edge portion of the midsole and having a posterior end defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (11) is attached to the lower surface of the upper layer (figs. 1 and 5a show the upper surface of the outsole (11) attached to the lower surface of the upper layer (12) in the primary tread portion)
Niskanen et al. does not teach wherein the upper and lower layers are each of a foamed material; wherein the upper layer is a low-hardness foamed material having a thermoplastic resin component; and wherein the lower layer is a high-hardness foamed material that has a thermoplastic resin component and the low-hardness foamed material of the upper layer is made from a low- hardness, high-resilience material having a higher specific gravity than the high-hardness foamed material, the low-hardness, high-resilience material having a low hardness that is lower than the hardness of the high-hardness foamed material, and the low-hardness, high-resilience material having a higher speed at which to recover to an original shape after being deformed than that of the high-hardness foamed material.
Attention is drawn to Nishiwaki et al., which teaches an analogous article of footwear. Nishiwaki et al. ‘122 teaches a shoe sole (fig. 3A) comprising: an outsole (4) having a tread surface (4s); and a midsole (1) arranged on the outsole (4) (fig. 4A shows the midsole (1) arranged on the outsole (4), wherein: the midsole includes an upper layer (2) and a lower layer (3) each of a foamed material; the upper layer is a low-hardness foamed material having a thermoplastic resin component (paragraph [0031], “the second foamed body may be a foamed body having a relatively low hardness” and paragraph [0053], “The first and second foamed bodies have a thermoplastic resin component,” wherein the second foamed body is considered as equivalent to the upper layer); the lower layer is a high-hardness foamed material that has a thermoplastic resin component and has a high hardness that is higher than a hardness of the low-hardness foamed material (paragraph [0108], “the first foamed body, having a higher hardness than that of the second foamed body,” and paragraph [0053], “The first and second foamed bodies have a thermoplastic resin component,” wherein the second foamed body is considered as equivalent to the upper layer and the first foamed body is considered as equivalent to the lower layer); the upper layer (2) is seamlessly and integrally continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 3A shows the upper layer (2) being seamlessly and integrally continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion); the lower layer (3) is seamlessly and integrally continuous from the posterior end portion of the rear foot portion (fig. 3A shows the lower layer (3) being seamlessly and integrally continuous from the posterior end portion of the rear foot portion); and the low-hardness foamed material of the upper layer is made from a low- hardness, high-resilience material having a higher specific gravity than the high-hardness foamed material (paragraph [0029], “the second foamed body has a greater specific gravity than the first foamed body, and is formed by a low-resilience material” wherein the second foamed body is referring to the upper layer and the first foamed body is referring to the lower layer. While Nishiwaki et al. ‘122 teaches the upper layer having a “low resilience” Examiner notes that “low” and “high” are relative terms and as the upper layer is resilient, it can be considered as having a high resilience as there is no measurements or references claimed or provided in the specification), the low-hardness, high-resilience material having a low hardness that is lower than the hardness of the high-hardness foamed material  (paragraph [0108], “the first foamed body, having a higher hardness than that of the second foamed body,” wherein the second foamed body is considered as equivalent to the upper layer and the first foamed body is considered as equivalent to the lower layer), and the low-hardness, high-resilience material having a higher speed at which to recover to an original shape after being deformed than that of the high-hardness foamed material (Nishiwaki et al. ‘122 does not explicitly teach wherein the low hardness high resilience material has a higher speed at which to recover to an original shape after being deformed than that of the high-hardness foamed material, however Nishiwaki et al. teaches wherein the thermoplastic resin of the both the upper and lower foamed materials can be “for example, a styrene-based elastomer such as a styrene ethylene butylene styrene block copolymer (SEBS), an ethylene-vinyl acetate copolymer-based elastomer, etc.” or “for example, a vinyl acetate-based resin such as an ethylene-vinyl acetate copolymer (EVA), polystyrene, a styrene butadiene resin, etc.” (paragraphs [0054]-[0055]) which are the same materials as disclosed in paragraphs [0041]-[0042] in the instant specification, therefore the low-hardness high resilience material of the upper layer can obviously have a higher speed at which to recover to an original shape after being deformed than of the high hardness foamed material, which is also taught by Nishiwaki et al. ‘122 to have the same thermoplastic resin of the lower layer as disclosed in the instant specification and explained above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. with the teachings of Nishiwaki et al. ‘122 such that the upper and lower layers are each of a foamed material; wherein the upper layer is a low-hardness foamed material having a thermoplastic resin component; and wherein the lower layer is a high-hardness foamed material that has a thermoplastic resin component and the low-hardness foamed material of the upper layer is made from a low- hardness, high-resilience material having a higher specific gravity than the high-hardness foamed material, the low-hardness, high-resilience material having a low hardness that is lower than the hardness of the high-hardness foamed material, and the low-hardness, high-resilience material having a higher speed at which to recover to an original shape after being deformed than that of the high-hardness foamed material so as “to prevent excessive deformation and to achieve a lighter weight” (paragraph [0108]) and “to achieve a lighter weight” (paragraph [0050]). In support of the conclusion of obviousness regarding, it is the position of the Office that the claimed resultant properties of the hardness, specific gravity, and resilience of the upper and lower layers as claimed above, it would be inherent if not obvious to the upper and lower layers of Nishiwaki et al. ‘122.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. a styrene or vinyl acetate based thermoplastic resin, and final end use of a shoe sole).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above would obviously have been present once the Nishiwaki et al. ‘122 product is provided.
Regarding Claim 2, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 1, as discussed in the rejections above. Niskanen et al. further teaches wherein the lower layer (14) forms a longitudinal arch (see annotated Fig.) extending in a front-rear direction at least on a medial side, wherein the longitudinal arch has a lower surface that is depressed facing downward (fig. 5A shows the longitudinal arch extending in a front-rear direction on the medial side, fig. 3b shows the lower surface of the longitudinal arch having a depressed surface facing downwards); an area that is anterior to the longitudinal arch includes the forefoot portion; an area that is posterior to the longitudinal arch includes the rear foot portion (fig. 5A shows the forefoot portion being anterior to the arch portion and the rearfoot portion being posterior to the longitudinal arch); and an area where the longitudinal arch is provided includes a middle foot portion between the forefoot portion and the rear foot portion (fig. 5a shows the longitudinal arch provided in the middle foot portion).
Regarding Claim 3, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 2, as discussed in the rejections above. Niskanen et al. further teaches wherein the upper layer (12) is formed to be thickest in an area that is anterior to the boundary line (see annotated Fig.); and the lower layer (14) is formed to be thickest in an area that is posterior to the longitudinal arch (see annotated Fig.) (annotated fig. 1 shows the thickest portion (marked by a dashed line) of the upper layer (12) anterior to the boundary line and the thickest portion (marked by a dashed line) of the lower layer (14) posterior to the longitudinal arch). 
Regarding Claim 5, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 2, as discussed in the rejections above. Niskanen et al. further teaches wherein in the forefoot portion, an upper surface of one part of the outsole (11) is attached to the lower surface of the lower layer (14) and the lower surface of the upper layer (12) so that the upper surface of the one part of the outsole (11) bridges between an anterior edge region of the lower layer and an area of the upper layer that is adjacent to the anterior edge region of the lower layer (figs. 5a-c show the upper surface of the outsole (11) bridging between an anterior edge region of the lower layer (14) and an area of the upper layer (12) adjacent to the anterior edge region of the lower layer).
Regarding Claim 6, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 2, as discussed in the rejections above. Niskanen et al. further teaches wherein directly above the longitudinal arch (see annotated Fig.), a joint surface (see annotated Fig.) between the upper layer (12) and the lower layer (14) forms a downward slope that slopes down in an anterior direction (fig. 5a shows the joint surface between the upper layer (12) and lower layer (14) sloping downwards in an anterior direction).
Regarding Claim 9, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 1, as discussed in the rejections above. Niskanen et al. further teaches wherein the boundary line (see annotated Fig.) is configured so as to be arranged posterior to an anterior end of a ball of a foot of a wearer (fig. 5a shows the boundary line arranged so as to be positioned posterior to an anterior end of a ball of foot of the wearer. Examiner also notes that the midsole will fit differently sized feet in different manners and therefore an intended relative position of the lower layer to the wearer's foot anatomy is functional and not patentably significant).
Regarding Claim 10, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 1, as discussed in the rejections above. Niskanen et al. further teaches wherein in the primary tread portion (see annotated Fig.), the lower layer (14) is configured not to be arranged directly under a metatarsal phalangeal joint of a foot of a wearer, whereas the upper layer (12) and the outsole (11) are configured to be arranged directly under the metatarsal phalangeal joint of the foot of the wearer (fig. 5a shows only the upper layer (12) and outsole (11) extending in the anterior of the forefoot region, which corresponds with the metatarsal phalangeal joint of a foot of a wearer. Examiner notes that the sole will fit differently sized feet in different manners and therefore an intended relative position of the upper and lower layers and the outsole to the wearer's foot anatomy is functional and not patentably significant).
Regarding Claim 11, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 1, as discussed in the rejections above. Niskanen et al. further teaches wherein the boundary line (see annotated Fig.) extends to a medial-side edge of the midsole (10) in the posterior end portion of the forefoot portion (see annotated Fig.), and extends to a lateral-side edge of the midsole (10) in the posterior end portion of the forefoot portion (annotated figs. 5a and 5c show the boundary line extending to a medial and lateral side edge of the midsole in the posterior end portion of the forefoot portion).

    PNG
    media_image1.png
    751
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    680
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    844
    946
    media_image3.png
    Greyscale


Claim(s) 4, 7-8, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niskanen et al. (US 2015/0272269) in view of Nishiwaki et al. ‘122 (US 2016/0015122), and further in view of Nishiwaki et al. ‘590 (US 2011/0185590).
Regarding Claim 4, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 3, as discussed in the rejections above. Niskanen et al. further teaches wherein the lower layer (14) extends to a position posterior to the longitudinal arch (fig. 1 shows the lower layer (14) extending to a position posterior to the longitudinal arch); the boundary line (see annotated Fig.) of the lower layer is arranged anterior to the longitudinal arch (fig. 5A shows the boundary line being arranged anterior to the longitudinal arch). 
Niskanen et al. does not teach wherein the boundary line is arranged posterior to a bent groove extending in a width direction, the bent groove being provided on the upper layer of the forefoot portion.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole (5)), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the boundary line at the posterior end portion of the forefoot portion); in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), wherein: the lower layer (3, 4) forms a longitudinal arch (see annotated Fig.) extending in a front-rear direction at least on a medial side (annotated fig. 8 shows the lower layer (3, 4) having a longitudinal arch extending in a front rear direction on the medial and lateral sides), wherein the longitudinal arch has a lower surface that is depressed facing downward (annotated fig. 8 shows the longitudinal arch having a lower surface that is depressed facing downwards); an area that is anterior to the longitudinal arch includes the forefoot portion; an area that is posterior to the longitudinal arch includes the rear foot portion; and an area where the longitudinal arch is provided includes a middle foot portion between the forefoot portion and the rear foot portion (annotated fig. 6 shows the rearfoot portion posterior to the longitudinal arch, the forefoot area anterior to the longitudinal arch, and the longitudinal arch in the midfoot portion). Nishiwaki et al. ‘590 further teaches wherein the lower layer (3, 4) extends to a position posterior to the longitudinal arch (annotated fig. 8 shows the lower layer extending to a position posterior to the longitudinal arch); the boundary line of the lower layer is arranged anterior to the longitudinal arch (annotated fig. 6 shows the boundary line anterior to the longitudinal arch); and the boundary line is arranged posterior to a bent groove (12, 13) extending in a width direction, the bent groove (12, 13) being provided on the upper layer (2) of the forefoot portion (figs. 3 and 5A shows the bent groove extending in the width wise direction in the forefoot portion of the upper layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. to include the teachings of Nishiwaki et al. ‘590 such that the boundary line is arranged posterior to a bent groove extending in a width direction, the bent groove being provided on the upper layer of the forefoot portion so as to allow the foot to bend along the grooves while running (paragraph [01657], “when the foot takes off, the shoe sole easily bends along the grooves 10, 12 and 13”).
Regarding Claim 7, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 2, as discussed in the rejections above. 
Niskanen et al. does not teach wherein at least in the forefoot portion, the lower layer is divided into a medial portion and a lateral portion; a first edge on a central side of the lower layer of the medial portion and a second edge on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction; and the upper layer is exposed uncovered by the lower layer between the first edge and the second edge.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), wherein: the lower layer (3, 4) forms a longitudinal arch (see annotated Fig.) extending in a front-rear direction at least on a medial side (annotated fig. 8 shows the lower layer (3, 4) having a longitudinal arch extending in a front rear direction on the medial and lateral sides), wherein the longitudinal arch has a lower surface that is depressed facing downward (annotated fig. 8 shows the longitudinal arch having a lower surface that is depressed facing downwards); an area that is anterior to the longitudinal arch includes the forefoot portion; an area that is posterior to the longitudinal arch includes the rear foot portion; and an area where the longitudinal arch is provided includes a middle foot portion between the forefoot portion and the rear foot portion (annotated fig. 6 shows the rearfoot portion posterior to the longitudinal arch, the forefoot area anterior to the longitudinal arch, and the longitudinal arch in the midfoot portion). Nishiwaki et al. ‘590 further teaches wherein at least in the forefoot portion, the lower layer (3, 4) is divided into a medial portion (see annotated Fig.) and a lateral portion (see annotated Fig.); a first edge (see annotated Fig.) on a central side of the lower layer of the medial portion and a second edge (see annotated Fig.) on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction (annotated fig. 6 shows the medial side of the lower layer having a first edge spaced apart from the second edge of the lateral side of the lower layer); and the upper layer (2) is exposed uncovered by the lower layer between the first edge and the second edge (fig. 6 shows the lower layer is exposed by the lower layer between the first and second edges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. to include the teachings of Nishiwaki et al. ‘590 such that at least in the forefoot portion, the lower layer is divided into a medial portion and a lateral portion; a first edge on a central side of the lower layer of the medial portion and a second edge on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction; and the upper layer is exposed uncovered by the lower layer between the first edge and the second edge so as to allow the foot to sink downwards in the front foot portion while running (paragraph [0157], “In the treading action during run, the longitudinal groove 10 of FIG. 5A makes it easier for the upper surface 2u of the midsole 2 in the central portion C to sink downward in the front foot portion 1F”).
Regarding Claim 8, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 7, as discussed in the rejections above. 
Niskanen et al. does not explicitly teach wherein the boundary line extends in a diagonally posterior direction from the medial portion toward the lateral portion. However, Niskanen et al. appears to show the boundary line extending in a diagonally posterior direction from the lateral portion to the medial portion, as shown in fig. 3a. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. such that the boundary line extends in a diagonally posterior direction from the medial portion toward the lateral portion as it is no more of a change in orientation of the direction of the extension of the boundary line that provides no criticality, unexpected result, change in function, or synergistic effect, especially as Niskanen et al. is silent as to the specific orientation of the boundary line. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 13, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 1, as discussed in the rejections above. 
Niskanen et al. does not teach wherein a first longitudinal groove extending in a front-rear direction  is formed on the primary tread portion; and the primary tread portion of the upper layer includes a first lower surface being on a medial side relative to the first longitudinal groove and a second lower surface being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion). Nishiwaki ‘590 further teaches wherein a first longitudinal groove (10) extending in a front-rear direction is formed on the primary tread portion (figs. 6 and 5A show the first longitudinal groove (10) extending in a front-rear direction in the primary tread portion); and the primary tread portion (see annotated Fig.) of the upper layer (2) includes a first lower surface (see annotated Fig.) being on a medial side relative to the first longitudinal groove and a second lower surface (see annotated Fig.) being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole (fig. 6 shows the first and second lower surfaces being disposed on the medial and lateral sides, respectively, and not being covered by the lower layer so as to form a lower surface of the midsole; fig. 3 shows the first and second lower surfaces being attached to the upper surface of the outsole (5)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. with the teachings of Nishiwaki et al. ‘590 such that a first longitudinal groove extending in a front-rear direction  is formed on the primary tread portion; and the primary tread portion of the upper layer includes a first lower surface being on a medial side relative to the first longitudinal groove and a second lower surface being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole, so as to make it easier for the upper surface of the midsole to sink downwards in the front foot portion while running (paragraph [0157], “In the treading action during run, the longitudinal groove 10 of FIG. 5A makes it easier for the upper surface 2u of the midsole 2 in the central portion C to sink downward in the front foot portion 1F.).
Regarding Claim 14, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 13, as discussed in the rejections above. 
Niskanen et al. does not teach wherein the primary tread portion includes a first primary portion between the first longitudinal groove and the medial edge portion, and a second primary portion between the first longitudinal groove and the lateral edge portion.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), and wherein a first longitudinal groove (10) extending in a front-rear direction is formed on the primary tread portion (figs. 6 and 5A show the first longitudinal groove (10) extending in a front-rear direction in the primary tread portion); and the primary tread portion (see annotated Fig.) of the upper layer (2) includes a first lower surface (see annotated Fig.) being on a medial side relative to the first longitudinal groove and a second lower surface (see annotated Fig.) being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole (fig. 6 shows the first and second lower surfaces being disposed on the medial and lateral sides, respectively, and not being covered by the lower layer so as to form a lower surface of the midsole; fig. 3 shows the first and second lower surfaces being attached to the upper surface of the outsole). Nishiwaki ‘590 further teaches wherein the primary tread portion (see annotated Fig.) includes a first primary portion (see annotated Fig.) between the first longitudinal groove and the medial edge portion, and a second primary portion (see annotated Fig.) between the first longitudinal groove and the lateral edge portion (annotated fig. 6 shows the first primary portion between the first longitudinal groove and the medial edge, and the second primary portion between the first longitudinal groove and the lateral edge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. with the teachings of Nishiwaki et al. ‘590 such that the primary tread portion includes a first primary portion between the first longitudinal groove and the medial edge portion, and a second primary portion between the first longitudinal groove and the lateral edge portion so as to make it easier for the upper surface of the midsole to sink downwards in the front foot portion while running (paragraph [0157], “In the treading action during run, the longitudinal groove 10 of FIG. 5A makes it easier for the upper surface 2u of the midsole 2 in the central portion C to sink downward in the front foot portion 1F.).
Regarding Claim 15, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 14, as discussed in the rejections above. 
Niskanen et al. does not teach wherein a size of the first primary portion in a width direction is larger than that of the second primary portion.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), and wherein a first longitudinal groove (10) extending in a front-rear direction is formed on the primary tread portion (figs. 6 and 5A show the first longitudinal groove (10) extending in a front-rear direction in the primary tread portion); and the primary tread portion (see annotated Fig.) of the upper layer (2) includes a first lower surface (see annotated Fig.) being on a medial side relative to the first longitudinal groove and a second lower surface (see annotated Fig.) being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole (fig. 6 shows the first and second lower surfaces being disposed on the medial and lateral sides, respectively, and not being covered by the lower layer so as to form a lower surface of the midsole; fig. 3 shows the first and second lower surfaces being attached to the upper surface of the outsole), and wherein the primary tread portion (see annotated Fig.) includes a first primary portion (see annotated Fig.) between the first longitudinal groove and the medial edge portion, and a second primary portion (see annotated Fig.) between the first longitudinal groove and the lateral edge portion (annotated fig. 6 shows the first primary portion between the first longitudinal groove and the medial edge, and the second primary portion between the first longitudinal groove and the lateral edge). Nishiwaki ‘590 further teaches wherein a size of the first primary portion (see annotated Fig.) in a width direction is larger than that of the second primary portion (see annotated Fig.) (annotated fig. 6 shows the first primary portion having a width that is larger than a width of the second primary portion, the widths shown by dotted lines on their respective portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. to include the teachings of Nishiwaki et al. ‘590 such that a size of the first primary portion in a width direction is larger than that of the second primary portion as it is no more than a change of proportion of the first and second primary portions that provides no criticality, unexpected result, change in function, or synergistic effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim. 
Regarding Claim 16, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 13, as discussed in the rejections above. 
Niskanen et al. does not teach wherein at least in the forefoot portion, the lower layer is divided into a medial portion and a lateral portion; a first edge on a central side of the lower layer of the medial portion and a second edge on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction; at least in the medial portion, the lower layer forms a longitudinal arch extending in the front-rear direction, and the longitudinal arch has a lower surface that is depressed facing downward; the first edge on the central side of the lower layer of the medial portion and the second edge on the central side of the lower layer of the lateral portion define a narrow slit extending in the front-rear direction from the forefoot portion to a position posterior to the longitudinal arch; and the upper layer is exposed uncovered by the lower layer through the slit.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), and wherein a first longitudinal groove (10) extending in a front-rear direction is formed on the primary tread portion (figs. 6 and 5A show the first longitudinal groove (10) extending in a front-rear direction in the primary tread portion); and the primary tread portion (see annotated Fig.) of the upper layer (2) includes a first lower surface (see annotated Fig.) being on a medial side relative to the first longitudinal groove and a second lower surface (see annotated Fig.) being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole (fig. 6 shows the first and second lower surfaces being disposed on the medial and lateral sides, respectively, and not being covered by the lower layer so as to form a lower surface of the midsole; fig. 3 shows the first and second lower surfaces being attached to the upper surface of the outsole). Nishiwaki ‘590 further teaches wherein at least in the forefoot portion, the lower layer (3, 4) is divided into a medial portion (see annotated Fig.) and a lateral portion (see annotated Fig.); a first edge (see annotated Fig.) on a central side of the lower layer of the medial portion and a second edge (see annotated Fig.) on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction (annotated fig. 6 shows the medial side of the lower layer having a first edge spaced apart from the second edge of the lateral side of the lower layer); at least in the medial portion, the lower layer (3, 4) forms a longitudinal arch (see annotated Fig.) extending in the front-rear direction, and the longitudinal arch has a lower surface that is depressed facing downward (annotated fig. 8 shows the longitudinal arch having a lower surface that is depressed facing downwards); the first edge on the central side of the lower layer of the medial portion and the second edge on the central side of the lower layer of the lateral portion define a narrow slit (see annotated Fig.) extending in the front-rear direction from the forefoot portion to a position posterior to the longitudinal arch (figs. 8 and 5A-C show a slit defined by the first and second edges extending in the front/rear direction from the forefoot portion to a position posterior to the longitudinal arch); and the upper layer (2) is exposed uncovered by the lower layer between the first edge and the second edge (fig. 6 shows the lower layer is exposed by the lower layer between the first and second edges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. to include the teachings of Nishiwaki ‘590 such that at least in the forefoot portion, the lower layer is divided into a medial portion and a lateral portion; a first edge on a central side of the lower layer of the medial portion and a second edge on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction; at least in the medial portion, the lower layer forms a longitudinal arch extending in the front-rear direction, and the longitudinal arch has a lower surface that is depressed facing downward; the first edge on the central side of the lower layer of the medial portion and the second edge on the central side of the lower layer of the lateral portion define a narrow slit extending in the front-rear direction from the forefoot portion to a position posterior to the longitudinal arch; and the upper layer is exposed uncovered by the lower layer through the slit so as to allow isolated movement of medial and lateral sides in order to provide comfort and support to the user while wearing. 
Regarding Claim 17, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 16, as discussed in the rejections above. Niskanen et al. further teaches wherein an area that is anterior to the longitudinal arch includes the forefoot portion; an area that is posterior to the longitudinal arch includes the rear foot portion (fig. 5A shows the forefoot portion being anterior to the arch portion and the rearfoot portion being posterior to the longitudinal arch); and an area where the longitudinal arch is provided includes a middle foot portion between the forefoot portion and the rear foot portion (fig. 5a shows the longitudinal arch provided in the middle foot portion).
Niskanen et al. does not teach wherein at least in the middle foot portion, a ridge is provided on the lower surface of the upper layer, the ridge extending in the front-rear direction along the slit, the ridge fitting into the slit of the lower layer.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), and wherein a first longitudinal groove (10) extending in a front-rear direction is formed on the primary tread portion (figs. 6 and 5A show the first longitudinal groove (10) extending in a front-rear direction in the primary tread portion); and the primary tread portion (see annotated Fig.) of the upper layer (2) includes a first lower surface (see annotated Fig.) being on a medial side relative to the first longitudinal groove and a second lower surface (see annotated Fig.) being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole (fig. 6 shows the first and second lower surfaces being disposed on the medial and lateral sides, respectively, and not being covered by the lower layer so as to form a lower surface of the midsole; fig. 3 shows the first and second lower surfaces being attached to the upper surface of the outsole), and wherein at least in the forefoot portion, the lower layer (3, 4) is divided into a medial portion (see annotated Fig.) and a lateral portion (see annotated Fig.); a first edge (see annotated Fig.) on a central side of the lower layer of the medial portion and a second edge (see annotated Fig.) on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction (annotated fig. 6 shows the medial side of the lower layer having a first edge spaced apart from the second edge of the lateral side of the lower layer); at least in the medial portion, the lower layer (3, 4) forms a longitudinal arch (see annotated Fig.) extending in the front-rear direction, and the longitudinal arch has a lower surface that is depressed facing downward (annotated fig. 8 shows the longitudinal arch having a lower surface that is depressed facing downwards); the first edge on the central side of the lower layer of the medial portion and the second edge on the central side of the lower layer of the lateral portion define a narrow slit (see annotated Fig.) extending in the front-rear direction from the forefoot portion to a position posterior to the longitudinal arch (figs. 8 and 5A-C show a slit defined by the first and second edges extending in the front/rear direction from the forefoot portion to a position posterior to the longitudinal arch); and the upper layer (2) is exposed uncovered by the lower layer between the first edge and the second edge (fig. 6 shows the lower layer is exposed by the lower layer between the first and second edges). Nishiwaki ‘590 further teaches wherein an area that is anterior to the longitudinal arch includes the forefoot portion; an area that is posterior to the longitudinal arch includes the rear foot portion; an area where the longitudinal arch is provided includes a middle foot portion between the forefoot portion and the rear foot portion (annotated fig. 8 shows an areas anterior the longitudinal arch being a forefoot portion, an area posterior the longitudinal arch being a rear foot portion, and the longitudinal arch in the midfoot portion); and at least in the middle foot portion, a ridge (see annotated Fig.) is provided on the lower surface of the upper layer (2), the ridge extending in the front-rear direction along the slit, the ridge fitting into the slit of the lower layer (3, 4) (annotated fig. 5B shows a cross sectional view through the midfoot area wherein the upper layer has a ridge that fits into the slit, and figs. 5B-C show the ridge extending at both cross-sectional views, therein it extends in a front rear direction along the slit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. to include the teachings of Nishiwaki ‘590 such that at least in the middle foot portion, a ridge is provided on the lower surface of the upper layer, the ridge extending in the front-rear direction along the slit, the ridge fitting into the slit of the lower layer so as to limit movement in the medial/lateral direction of the upper layer in relation to the lower layer. 
Regarding Claim 18, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 17, as discussed in the rejections above. 
Niskanen et al. does not teach wherein the lower layer protrudes downward of the ridge in each of the medial portion and the lateral portion; and the medial portion of the lower layer, the lateral portion of the lower layer and a lower surface of the ridge together form a second longitudinal groove extending in the front-rear direction.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), and wherein a first longitudinal groove (10) extending in a front-rear direction is formed on the primary tread portion (figs. 6 and 5A show the first longitudinal groove (10) extending in a front-rear direction in the primary tread portion); and the primary tread portion (see annotated Fig.) of the upper layer (2) includes a first lower surface (see annotated Fig.) being on a medial side relative to the first longitudinal groove and a second lower surface (see annotated Fig.) being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole (fig. 6 shows the first and second lower surfaces being disposed on the medial and lateral sides, respectively, and not being covered by the lower layer so as to form a lower surface of the midsole; fig. 3 shows the first and second lower surfaces being attached to the upper surface of the outsole), and wherein at least in the forefoot portion, the lower layer (3, 4) is divided into a medial portion (see annotated Fig.) and a lateral portion (see annotated Fig.); a first edge (see annotated Fig.) on a central side of the lower layer of the medial portion and a second edge (see annotated Fig.) on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction (annotated fig. 6 shows the medial side of the lower layer having a first edge spaced apart from the second edge of the lateral side of the lower layer); at least in the medial portion, the lower layer (3, 4) forms a longitudinal arch (see annotated Fig.) extending in the front-rear direction, and the longitudinal arch has a lower surface that is depressed facing downward (annotated fig. 8 shows the longitudinal arch having a lower surface that is depressed facing downwards); the first edge on the central side of the lower layer of the medial portion and the second edge on the central side of the lower layer of the lateral portion define a narrow slit (see annotated Fig.) extending in the front-rear direction from the forefoot portion to a position posterior to the longitudinal arch (figs. 8 and 5A-C show a slit defined by the first and second edges extending in the front/rear direction from the forefoot portion to a position posterior to the longitudinal arch); and the upper layer (2) is exposed uncovered by the lower layer between the first edge and the second edge (fig. 6 shows the lower layer is exposed by the lower layer between the first and second edges), and wherein an area that is anterior to the longitudinal arch includes the forefoot portion; an area that is posterior to the longitudinal arch includes the rear foot portion; an area where the longitudinal arch is provided includes a middle foot portion between the forefoot portion and the rear foot portion (annotated fig. 8 shows an areas anterior the longitudinal arch being a forefoot portion, an area posterior the longitudinal arch being a rear foot portion, and the longitudinal arch in the midfoot portion); and at least in the middle foot portion, a ridge (see annotated Fig.) is provided on the lower surface of the upper layer (2), the ridge extending in the front-rear direction along the slit, the ridge fitting into the slit of the lower layer (3, 4) (annotated fig. 5B shows a cross sectional view through the midfoot area wherein the upper layer has a ridge that fits into the slit, and figs. 5B-C show the ridge extending at both cross-sectional views, therein it extends in a front rear direction along the slit). Nishiwaki ‘590 further teaches wherein the lower layer (3, 4) protrudes downward of the ridge (see annotated Fig.) in each of the medial portion and the lateral portion (figs. 5B-C show the lower layer (3, 4) protruding downward of the ridge in the medial and lateral portions); and the medial portion of the lower layer, the lateral portion of the lower layer and a lower surface of the ridge together form a second longitudinal groove extending in the front-rear direction (figs. 5A-C show the medial and lateral portion of the lower layer and the lower surface of the ridge forming a second longitudinal ridge extending in the front rear direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. to include the teachings of Nishiwaki ‘590 such that the lower layer protrudes downward of the ridge in each of the medial portion and the lateral portion; and the medial portion of the lower layer, the lateral portion of the lower layer and a lower surface of the ridge together form a second longitudinal groove extending in the front-rear direction so as to allow the upper layer to sink into the second longitudinal groove, moving the load center forward while walking (paragraph [0143] “Upon landing, the upper surface 2u (FIG. 5C) of the midsole 2 sinks downward in the depression 8 and the first through hole 31. Therefore, as shown in FIG. 1C, the load center G moves forward along the depression 8.”)
Regarding Claim 19, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 18, as discussed in the rejections above. 
Niskanen et al. does not teach wherein a depressed portion with a bottom surface extending in the front-rear direction is formed on the lower layer posterior to the slit in the lower layer, and a posterior end of the second longitudinal groove and an anterior end of the depressed portion are continuous with each other in the front-rear direction.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), and wherein a first longitudinal groove (10) extending in a front-rear direction is formed on the primary tread portion (figs. 6 and 5A show the first longitudinal groove (10) extending in a front-rear direction in the primary tread portion); and the primary tread portion (see annotated Fig.) of the upper layer (2) includes a first lower surface (see annotated Fig.) being on a medial side relative to the first longitudinal groove and a second lower surface (see annotated Fig.) being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole (fig. 6 shows the first and second lower surfaces being disposed on the medial and lateral sides, respectively, and not being covered by the lower layer so as to form a lower surface of the midsole; fig. 3 shows the first and second lower surfaces being attached to the upper surface of the outsole), and wherein at least in the forefoot portion, the lower layer (3, 4) is divided into a medial portion (see annotated Fig.) and a lateral portion (see annotated Fig.); a first edge (see annotated Fig.) on a central side of the lower layer of the medial portion and a second edge (see annotated Fig.) on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction (annotated fig. 6 shows the medial side of the lower layer having a first edge spaced apart from the second edge of the lateral side of the lower layer); at least in the medial portion, the lower layer (3, 4) forms a longitudinal arch (see annotated Fig.) extending in the front-rear direction, and the longitudinal arch has a lower surface that is depressed facing downward (annotated fig. 8 shows the longitudinal arch having a lower surface that is depressed facing downwards); the first edge on the central side of the lower layer of the medial portion and the second edge on the central side of the lower layer of the lateral portion define a narrow slit (see annotated Fig.) extending in the front-rear direction from the forefoot portion to a position posterior to the longitudinal arch (figs. 8 and 5A-C show a slit defined by the first and second edges extending in the front/rear direction from the forefoot portion to a position posterior to the longitudinal arch); and the upper layer (2) is exposed uncovered by the lower layer between the first edge and the second edge (fig. 6 shows the lower layer is exposed by the lower layer between the first and second edges), and wherein an area that is anterior to the longitudinal arch includes the forefoot portion; an area that is posterior to the longitudinal arch includes the rear foot portion; an area where the longitudinal arch is provided includes a middle foot portion between the forefoot portion and the rear foot portion (annotated fig. 8 shows an areas anterior the longitudinal arch being a forefoot portion, an area posterior the longitudinal arch being a rear foot portion, and the longitudinal arch in the midfoot portion); and at least in the middle foot portion, a ridge (see annotated Fig.) is provided on the lower surface of the upper layer (2), the ridge extending in the front-rear direction along the slit, the ridge fitting into the slit of the lower layer (3, 4) (annotated fig. 5B shows a cross sectional view through the midfoot area wherein the upper layer has a ridge that fits into the slit, and figs. 5B-C show the ridge extending at both cross-sectional views, therein it extends in a front rear direction along the slit), and wherein the lower layer (3, 4) protrudes downward of the ridge (see annotated Fig.) in each of the medial portion and the lateral portion (figs. 5A-C show the lower layer (3, 4) protruding downward of the ridge in the medial and lateral portions); and the medial portion of the lower layer, the lateral portion of the lower layer and a lower surface of the ridge together form a second longitudinal groove extending in the front-rear direction (figs. 5A-C show the medial and lateral portion of the lower layer and the lower surface of the ridge forming a second longitudinal ridge extending in the front rear direction) . Nishiwaki ‘590 further teaches wherein a depressed portion (see annotated Fig.) with a bottom surface extending in the front-rear direction is formed on the lower layer (3, 4) posterior to the slit (see annotated Fig.) in the lower layer, and a posterior end of the second longitudinal groove and an anterior end of the depressed portion are continuous with each other in the front-rear direction (annotated fig. 8 shows the depressed portion posterior to the slit and being continuous with the slit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. to include the teachings of Nishiwaki ‘590 such that a depressed portion with a bottom surface extending in the front-rear direction is formed on the lower layer posterior to the slit in the lower layer, and a posterior end of the second longitudinal groove and an anterior end of the depressed portion are continuous with each other in the front-rear direction so as to allow the upper layer to sink into the second longitudinal groove, moving the load center forward while walking (paragraph [0143] “Upon landing, the upper surface 2u (FIG. 5C) of the midsole 2 sinks downward in the depression 8 and the first through hole 31. Therefore, as shown in FIG. 1C, the load center G moves forward along the depression 8,” as fig. 8 shows the depressed portion in line with the depression (8)).
Regarding Claim 20, Niskanen et al. teaches all of the limitations of the shoe sole of Claim 18, as discussed in the rejections above. 
Niskanen et al. does not teach wherein the first longitudinal groove extending in the front-rear direction is formed on the lower surface of the upper layer anterior to the slit, and a posterior end of the first longitudinal groove and an anterior end of the second longitudinal groove are continuous with each other in the front-rear direction.
Attention is drawn to Nishiwaki et al. ‘590 which teaches an analogous article of footwear. Nishiwaki et al. ‘590 teaches a shoe sole (fig. 2) comprising: an outsole (5) having a tread surface (51); and a midsole (2-4) arranged on the outsole (fig. 5C shows the midsole (2-4) arranged on the outsole), wherein: the midsole includes an upper layer (2) and a lower layer (3, 4); the upper layer (2) is a foamed material having a resin component (paragraph [0133], “the midsole 2 includes a midsole body 20 formed by a foamed resin such as EVA”); the lower layer (3, 4) is a material that has a resin component (paragraph [0138] “The heel cup 3 shown in FIG. 9 is made of a non-foamed resin”); the upper layer (2) is continuous from a posterior end portion of a rear foot portion to an anterior end portion of a forefoot portion (fig. 8 shows the upper layer being continuous from the posterior end portion of the rearfoot portion to the anterior end portion of the forefoot portion); the lower layer (3, 4) is continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion (fig. 8 shows the lower layer (3, 4) being continuous from the posterior end portion of the rear foot portion to a posterior end portion of the forefoot portion); a boundary line (see annotated Fig.), which is a line of an anterior end of the lower layer and is an anterior-posterior boundary between the upper layer and the lower layer, is arranged at the posterior end portion of the forefoot portion (annotated fig. 6 shows the ; in the forefoot portion, a lower surface of the upper layer (2) includes a primary tread portion (see annotated Fig.) between a medial edge portion (M) and a lateral edge portion (L) of the midsole (annotated fig. 6 shows the primary tread portion on the lower surface of the upper layer between the medial and lateral edges), and a line of a posterior end of the primary tread portion is defined by the boundary line (annotated fig. 6 shows the posterior end of the primary tread portion being defined by the boundary line); in the primary tread portion of the forefoot portion anterior to the boundary line, an upper surface of the outsole (5) is attached to the lower surface of the upper layer (2) (annotated fig. 4 shows the upper surface of the outsole (5) attached to the lower surface of the upper layer (2) in the primary tread portion), and wherein a first longitudinal groove (10) extending in a front-rear direction is formed on the primary tread portion (figs. 6 and 5A show the first longitudinal groove (10) extending in a front-rear direction in the primary tread portion); and the primary tread portion (see annotated Fig.) of the upper layer (2) includes a first lower surface (see annotated Fig.) being on a medial side relative to the first longitudinal groove and a second lower surface (see annotated Fig.) being on a lateral side relative to the first longitudinal groove, the first lower surface and the second lower surface being not covered by the lower layer, the first lower surface and the second lower surface each forming a lower surface of the midsole, the first lower surface and the second lower surface being attached to the upper surface of the outsole (fig. 6 shows the first and second lower surfaces being disposed on the medial and lateral sides, respectively, and not being covered by the lower layer so as to form a lower surface of the midsole; fig. 3 shows the first and second lower surfaces being attached to the upper surface of the outsole), and wherein at least in the forefoot portion, the lower layer (3, 4) is divided into a medial portion (see annotated Fig.) and a lateral portion (see annotated Fig.); a first edge (see annotated Fig.) on a central side of the lower layer of the medial portion and a second edge (see annotated Fig.) on the central side of the lower layer of the lateral portion are spaced apart from each other in a width direction (annotated fig. 6 shows the medial side of the lower layer having a first edge spaced apart from the second edge of the lateral side of the lower layer); at least in the medial portion, the lower layer (3, 4) forms a longitudinal arch (see annotated Fig.) extending in the front-rear direction, and the longitudinal arch has a lower surface that is depressed facing downward (annotated fig. 8 shows the longitudinal arch having a lower surface that is depressed facing downwards); the first edge on the central side of the lower layer of the medial portion and the second edge on the central side of the lower layer of the lateral portion define a narrow slit (see annotated Fig.) extending in the front-rear direction from the forefoot portion to a position posterior to the longitudinal arch (figs. 8 and 5A-C show a slit defined by the first and second edges extending in the front/rear direction from the forefoot portion to a position posterior to the longitudinal arch); and the upper layer (2) is exposed uncovered by the lower layer between the first edge and the second edge (fig. 6 shows the lower layer is exposed by the lower layer between the first and second edges), and wherein an area that is anterior to the longitudinal arch includes the forefoot portion; an area that is posterior to the longitudinal arch includes the rear foot portion; an area where the longitudinal arch is provided includes a middle foot portion between the forefoot portion and the rear foot portion (annotated fig. 8 shows an areas anterior the longitudinal arch being a forefoot portion, an area posterior the longitudinal arch being a rear foot portion, and the longitudinal arch in the midfoot portion); and at least in the middle foot portion, a ridge (see annotated Fig.) is provided on the lower surface of the upper layer (2), the ridge extending in the front-rear direction along the slit, the ridge fitting into the slit of the lower layer (3, 4) (annotated fig. 5B shows a cross sectional view through the midfoot area wherein the upper layer has a ridge that fits into the slit, and figs. 5B-C show the ridge extending at both cross-sectional views, therein it extends in a front rear direction along the slit), and wherein the lower layer (3, 4) protrudes downward of the ridge (see annotated Fig.) in each of the medial portion and the lateral portion (figs. 5A-C show the lower layer (3, 4) protruding downward of the ridge in the medial and lateral portions); and the medial portion of the lower layer, the lateral portion of the lower layer and a lower surface of the ridge together form a second longitudinal groove extending in the front-rear direction (figs. 5A-C show the medial and lateral portion of the lower layer and the lower surface of the ridge forming a second longitudinal ridge extending in the front rear direction) . Nishiwaki ‘590 further teaches wherein the first longitudinal groove (10) extending in the front-rear direction is formed on the lower surface of the upper layer (2) anterior to the slit (see annotated Fig.) (annotated fig. 6 shows the first longitudinal groove (10) being formed anterior to the slit on the upper layer (2)), and a posterior end of the first longitudinal groove (10) and an anterior end of the second longitudinal groove (see annotated Fig.) are continuous with each other in the front-rear direction (annotated fig. 6 shows the first and second grooves being continuous with each other in the front rear direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niskanen et al. to include the teachings of Nishiwaki ‘590 such that the first longitudinal groove extending in the front-rear direction is formed on the lower surface of the upper layer anterior to the slit, and a posterior end of the first longitudinal groove and an anterior end of the second longitudinal groove are continuous with each other in the front-rear direction so as to localize the load center of the wearer along a majority of the length of the shoe (paragraph [0157] “In the treading action during run, the longitudinal groove 10 of FIG. 5A makes it easier for the upper surface 2u of the midsole 2 in the central portion C to sink downward in the front foot portion 1F. Therefore, the load center G of FIG. 1C is likely to be localized at the longitudinal groove 10 and smoothly moves from the band-like area 9 to the longitudinal groove 10”).

    PNG
    media_image4.png
    824
    975
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    875
    778
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    777
    551
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salminen et al. (US 2009/0019730) teaches a sole structure for an article of footwear having an upper layer and a lower layer having an arch. Nomi et al. (US 8220186) teaches a sole structure having an upper layer, a lower layer, and an outsole extending across the boundary line joining the upper and lower layers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732